Title: To Thomas Jefferson from Adam Stephen, 29 July 1776
From: Stephen, Adam
To: Jefferson, Thomas


                    
                        Sir
                        Wmburg 29h July 1776
                    
                    The Commencement of hostilities by the Cherokees, is the only News of general Importance on this Quarter. I hope they will be proceeded against with the Same Rapidity we made use of on the Shawnese Expedition. Then it is probable we may make such an  impression upon them as will Strike terror into the most distant Indian Nations. Unsupported by the Country in general, and not assisted by any but those concernd in the Expedition, we Rais’d men, armd, Victual’d and provided them with things absolutly necessary; marchd in to the Enemys Country, about 500 miles distant; and finishd the Expedition in three months: Now the Cherokees are near to the Carolinas; and not so distant from Us as the Shawanese. This is a fine Season for destroying their Corn. General Lee is very easy in his department. The Army of the Enemy grow very discontented, and I am sure will soon become Sickly. It is with dread, and dispondency that I look towards New York. I wish all the Virginia Troops were with Genl. Washington, to give him One Weeks Work and help out the dead lift. I heartily Sympathize with him: there is great difference between a Number of Men, and Soldiers; I hope the Genl. will cripple them so that they cannot penetrate far into our Country; suppose the Issue is not so favourable as we could wish at New York.
                    The people of that disaffected town should have had twenty Row Galleys, or floating Batteries, lying in the Narrows to Assist the Batteries, and then None of the Enemys ships could have got through with Impunity. Col. Moutrie with his 15 twenty Six pounders did perform Wonders. Such havock has not been before heard of aboard a Ship.
                    I have got Carriages made for Ten Cannon, from 12 to 24 pounders and have got them Mounted at Portsmouth and windmill point to clear that Harbour.
                    Norfolk might have been easily Savd. We feel the loss of it daily. Such of the Inhabitants as were our friends would have Expedited our Armd Vessels, fitted our Privateers, and facilitated all our Naval affairs. It was a Magazine of Naval Stores. Lord Dunmores fleet went up Potowmack untill they found the Water fresh enough to drink. Irritated by Some Blackguards of the Stafford Militia, they landed at the House of Mr. William Brent, Situated on Potowmack about ten Miles below Dunfries. The Poltroons, the Militia of Stafford, run, and the Enemy Set fire to the house. They were on their way to burn a fine Mercht. Mill at a Small distance, but 30 of the P. William militia happily arrivd, advancd with good Countenance, and drove him on board.
                    After this, they went to look for the Runaways, and making briskly up to them, the Stafford men Squatted in thickets, imagind it to be English men, and run them selves almost to death, to avoid  falling into the hands of the P. William Militia. Pudet hoc Opprobrium Nobis. I am with Respect Sir Your most Obt hule Sert,
                    
                        Adam Stephen
                    
                    
                        P.S. Govr. Henry is in a very low Way, gone to Hanover for his health.
                    
                